DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 5 – 20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scot Wickhem on 3/11/2021.

The application has been amended as follows: 

11. (Currently Amended) The medical device of claim 1, wherein the first transition is a step transition region

12. (Currently Amended) The medical device of claim 1, wherein the first transition is an angled transition region
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or render obvious a stent delivery device comprising a bumper shaft about an inner shaft, a deployment shaft having a body region and a distal stent covering region, a first transition extending from the body region and to the distal stent covering region; the distal stent covering region has a substantially constant diameter which is smaller than the outer diameter of the body region and wherein the first transition from the outer diameter of the body region to the outer diameter of the distal stent covering region; and further wherein the bumper shaft has a body portion, a distal portion, and a second transition region between the body portion and the distal portion.
The closest prior art, Wu (US 20050060016 A1), discloses disposing a deployment sheath (see annotated Fig. 2) disposed about an inner shalt (see annotated Fig. 2). The deployment sheath (see annotated Fig. 2) having a body region (see annotated Fig. 2) extending from the handle (handle 12) (paragraph |0049J) and a first transition region (see annotated Fig. 2) extending from the body region (see annotated Fig. 2) and a distal stent covering region (see annotated Fig. 2) extending from (indirectly from) the first transition region (see annotated Fig. 2), the distal stent covering region (see annotated Fig. 2) having a substantially constant outer diameter that is smaller than an outer diameter of the body region (see annotated Fig. 2) and an outer diameter of the first transition region (see annotated Fig. 2) (outer diameter of the distal 
Annotated Figure 2 of Wu.

    PNG
    media_image1.png
    658
    1234
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771